             Case 7:21-cv-01996-CS Document 9 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ELIZABETH HARDING WEINSTEIN,

                                            Plaintiff,
                                                                         ORDER
        - against -
                                                                    No. 21-CV-1996 (CS)
VILLAGE OF BRIARCLIFF MANOR, et al.,

                                             Defendants.
-------------------------------------------------------------x

Seibel, J.

        WHEREAS Plaintiff has raised the issue of her competency in this matter by, among

other things, challenging a commitment order allegedly issued by Village Justice Howard T.

Code on March 9, 2021, (see Doc. 5);

        WHEREAS the Court finds it appropriate given the circumstances to conduct an inquiry

into Plaintiff’s competency and whether it would be appropriate to appoint a guardian ad litem

pursuant to Federal Rule of Civil Procedure 17(c), see Lewis v. Newburgh Hous. Auth., 692 F.

App’x 673, 674-75 (2d Cir. 2017) (summary order), as amended (July 6, 2017), or take other

appropriate measures; and

        WHEREAS the records relating to the alleged commitment order are not publicly

accessible to the Court, and in the interest of judicial economy,

        IT IS HEREBY ORDERED that the Village of Briarcliff Clerk of Court shall, no later

than April 20, 2021, submit to the Court any and all records relating to Plaintiff’s competency,

including any evaluations and rulings, along with a letter explaining which records, if any, are

public; and it is further
           Case 7:21-cv-01996-CS Document 9 Filed 04/06/21 Page 2 of 2




       ORDERED that Plaintiff may also, no later than April 20, 2021, supply any records

relating to competency that she wishes the Court to consider, along with a letter explaining

which records, if any, are public, as well as suggestions for who might be willing to serve as her

guardian ad litem should she be found to be incompetent.

       The parties shall make their submissions directly to my chambers.

       The Court will serve this Order on Plaintiff via ECF and on the Village of Briarcliff Clerk

of Court through Lewis Silverman, Esq., who has indicated that he is authorized to accept

service.

SO ORDERED.

Dated: April 6, 2021
       White Plains, New York
                                                     ________________________________
                                                          CATHY SEIBEL, U.S.D.J.




                                                    2
